2016 IL App (2d) 131345
                                  No. 2-13-1345
                          Opinion filed February 10, 2016
______________________________________________________________________________

                                               IN THE

                               APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Winnebago County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 11-CF-2763
                                       )
BRANDON LEWIS SAGO,                    ) Honorable
                                       ) Gary V. Pumilia,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE JORGENSEN delivered the judgment of the court, with opinion.
       Justices Hutchinson and Hudson concurred in the judgment and opinion.

                                             OPINION

¶1     In this direct appeal of his first-degree murder (felony murder) conviction (720 ILCS 5/9-

1(a)(3) (West 2010)), defendant, Brandon Lewis Sago, argues only that the trial court erred in

instructing the jury about an off-duty police officer’s status as a peace officer and his right to use

force. For the following reasons, we affirm.

¶2                                      I. BACKGROUND

¶3     On October 1, 2011, at approximately 10:30 p.m., three individuals, including defendant,

all with their faces covered, entered Marie’s Pizza in Rockford. One of the individuals, later
2016 IL App (2d) 131345


identified as Lamar Coates, 1 pointed a gun at the restaurant owner, Vincent Tarara, and

demanded money. Defendant and Desmond Bellmon stood behind Coates. Tarara argued with

Coates, who continued to demand money and pushed the gun to Tarara’s forehead. Coates was

very angry and aggravated. Coates pushed the gun into Tarara’s chest, and Tarara stepped

backward. Coates then turned around and pointed the gun at the head of a customer, Frank

Pobjecky, who was an off-duty Winnebago County sheriff’s deputy.              Pobjecky had been

watching television while waiting for a pizza. Tarara asked Coates to calm down and said that

he would get the money. Coates lowered the gun, and Tarara grabbed it. The two men fell to the

floor. Defendant and Bellmon joined the struggle to retrieve Coates’s gun.

¶4        Pobjecky testified that, when the gun was pointed at him, he knew instantly that his life

was in danger. “I mean, at any moment I was just expecting to be shot in my face.” Pursuant to

his police training, Pobjecky assessed the situation as one of “deadly threat.” Pobjecky did not

have his service weapon on his person. However, he had known Tarara for around five years,

and he knew that Tarara often wore a holstered firearm concealed under his shirt. When Tarara

grabbed Coates’s gun and a struggle ensued, Pobjecky lifted Tarara’s shirt and retrieved Tarara’s

gun from its holster.      One of the intruders charged toward Pobjecky, while the other two

continued to fight Tarara for Coates’s weapon. Pobjecky fired two shots at the individual

charging him. Pobjecky did not, at that point, know who possessed Coates’s gun, so, he testified,

he viewed everyone in the restaurant as a deadly threat and had to suspect that everyone was

armed. The other suspects were moving around, and he fired the gun in their direction. While

          1
              Coates was tried and convicted separately. In People v. Coates, 2015 IL App (2d)

130762-U, this court affirmed his conviction, rejecting virtually the identical argument raised

herein.



                                                -2-
2016 IL App (2d) 131345


engaged with the assailants, a fourth assailant, later identified as Michael Sago, Jr. (hereinafter

Sago; apparently, defendant’s cousin), entered the restaurant. Pobjecky was concerned about the

possible existence of assailants outside of the restaurant. He did not know how many times he

fired the gun or whether he had hit anyone, but he discharged all of the bullets. Ultimately, Sago

was shot three times and died at the scene. Pobjecky testified that, between 2002 and 2006, he

served two combat tours in Iraq and had been confronted with deadly force there; however, he

said, the October 1, 2011, incident was “the closest I’ve been to death, ever.”

¶5     At trial, defendant repeatedly suggested that he was not guilty of felony murder because

Pobjecky’s conduct was excessive and not a reasonably foreseeable consequence of the

attempted robbery. For example, in opening, defendant asserted that the evidence would show

that Pobjecky “gunned down” Sago. On cross-examination, defense counsel examined with

Pobjecky the surveillance video of the shooting, asking whether Pobjecky agreed that, when he

shot at them, the assailants appeared to be “fleeing” or moving toward the door. Counsel

presented Pobjecky with a copy of the “Winnebago County Sheriff’s Department Standard

Operating Procedures” and questioned him about the use-of-force guidelines therein, suggesting

that, because the suspects appeared to be heading toward the door, Pobjecky used more force

than necessary for the scale of the threat. In closing, he again argued that Pobjecky’s actions

were not warranted or justified, because the evidence showed that Sago was shot in the back and

was leaving when he died. He argued that Pobjecky, as an off-duty police officer, should have

practiced some restraint and that his actions were not the “calculating actions of a trained police

officer.” Counsel told the jury that, based on Pobjecky’s testimony on cross-examination, it was

clear that he did not follow the sheriff department’s use-of-force protocol and that he exceeded




                                               -3-
2016 IL App (2d) 131345


the force appropriate for the situation. As such, his actions could not have been reasonably

foreseeable.

¶6     In contrast, the State tried to refocus the jury’s attention on defendant’s actions. For

example, in closing, the State argued:

               “So don’t get sidetracked. Stay focused, because this is People vs. Brandon Sago.

       This is not about Frank Pobjecky’s actions other than doing the duty of a law

       enforcement officer when he found himself in the middle of an armed robbery. He

       wasn’t even carrying his service revolver. He’s off duty, technically, but he’s never off

       duty officially, because he’s a police officer.”

Further, the State noted that Pobjecky did not intend to wear “two hats” that night. “He finds

himself in the middle of something [and] he has to[,] as a sworn peace officer[,] take action to

preserve the peace, and that’s what he tried to do.” Finally, the State argued that the jury should

disregard defendant’s argument that Pobjecky’s actions broke the chain of events and thus were

not reasonably foreseeable:

               “Their co-confederate in crime was killed during the course of a forceful felony.

       And he knows that it was foreseeable because they went there with a loaded gun. ***

       You have the loaded gun for a reason. You have it because you’re going to use it if you

       encounter resistance. And when you take that risk ***. *** It’s a possibility that

       somebody might be killed. Somebody might get shot. Somebody might die as a result of

       the chain of events you set in motion. And that’s what happened here.”

¶7     The court provided the jury with two instructions relevant to this appeal. First, Illinois

Pattern Jury Instructions, Criminal, No. 4.08 (4th ed. 2000) (hereinafter, IPI Criminal 4th),

defines a “peace officer” as:



                                                -4-
2016 IL App (2d) 131345


       “Any person who, by virtue of his office or public employment, is vested by law with a

       duty to maintain public order or to make arrests for offenses, whether that duty extends to

       all offenses or is limited to specific offenses.”

Defendant objected only that the instruction was not relevant. The court disagreed.

¶8     Second, IPI Criminal 4th, No. 24-25.12 provides:

               “A peace officer need not retreat or desist from efforts to make a lawful arrest

       because of resistance or threatened resistance to the arrest. He is justified in the use of

       any force which he reasonably believes to be necessary to effect the arrest or to defend

       [himself or another] from bodily harm while making the arrest.

               However, he is justified in using force likely to cause death or great bodily harm

       only when he reasonably believes that such force is necessary to prevent

               [1] death or great bodily harm to [himself or another]

                                                 [or]

               [2] the arrest from being defeated by resistance or escape and the person to be

       arrested has committed or attempted [armed robbery] which involves the infliction or

       threatened infliction of great bodily harm.

                                                 [or]

               [3] the arrest from being defeated by resistance or escape and the person to be

       arrested is attempting to escape by use of a deadly weapon or otherwise indicates that he

       will endanger human life or inflict great bodily harm unless arrested without delay.”

       (Emphasis added.)




                                                -5-
2016 IL App (2d) 131345


¶9     Defendant objected only that the instruction was already covered by other self-defense

instructions (which were given over his objection that they were not applicable). The court

disagreed.

¶ 10   The jury convicted defendant of felony murder. The court sentenced defendant to 37

years’ imprisonment and denied his motion for a new trial. Defendant appeals.

¶ 11                                      II. ANALYSIS

¶ 12   Defendant argues that the trial court erred in providing the jury with IPI Criminal 4th,

Nos. 4.08 and 24-25.12. Defendant notes that Pobjecky was not wearing a police uniform, did

not identify himself as a police officer, did not attempt to arrest any of the armed-robbery

suspects, and did not order the suspects to submit to police authority. Further, defendant notes

that Pobjecky’s status as a police officer was not an element of the offenses with which

defendant was charged. Accordingly, defendant argues, the instructions tended to confuse and

mislead the jury by permitting it to consider a peace officer’s right to use deadly force and

“impermissibly shifting their focus from a determination of proximate causation of the

defendant’s actions surrounding [Sago’s] death to a consideration of the reasonableness of

Pobjecky’s actions.”    Defendant argues that the instructions suggested to the jury that, if

Pobjecky acted reasonably as a peace officer, his actions could not have broken the chain of

foreseeability and proximate causation required to sustain a conviction of first-degree felony

murder. We reject defendant’s arguments.

¶ 13    Jury instructions convey the legal rules applicable to the evidence and guide the jury

toward a proper verdict. People v. Mohr, 228 Ill. 2d 53, 65 (2008). Instructions should not be

given if they are not supported by either the evidence or the law. Id. We review for an abuse of

discretion a trial court’s determination that there is “some evidence” justifying an instruction. Id.



                                                -6-
2016 IL App (2d) 131345


¶ 14   Here, the trial court did not abuse its discretion in determining that “some evidence”

justified giving the jury instructions at issue. The trial court could have reasonably determined

that it was appropriate to inform the jury of the standards for deciding whether Pobjecky, as a

police officer, reacted properly in trying to prevent the robbery and to protect the safety of

himself and others.       Indeed, defendant repeatedly argued that Pobjecky’s actions were

inappropriate and excessive and that therefore Sago’s death at the hands of Pobjecky was not

foreseeable. Thus it was clearly no abuse of discretion for the trial court to instruct the jury that

an officer could, as a matter of law, react with deadly force to prevent death or great bodily harm

to himself or others. The facts that Pobjecky was not in uniform and did not announce himself as

an officer or try to effectuate an arrest, or that defendant was not charged with a crime of which

the status of a police officer is an element, are, in our view, irrelevant. Defendant put at issue the

reasonableness of Pobjecky’s actions, for he was trying to establish that the actions were so

outrageous that they were not reasonably foreseeable.           Therefore, it was not an abuse of

discretion for the trial court to provide instructions clarifying those actions.

¶ 15   Further, defendant argues that, as a result of the instructions, the jury might have been

misled, confused, or distracted away from focusing on defendant’s actions to considering instead

the reasonableness of Pobjecky’s actions. First, we note that he points to nothing in the record to

support such an inference.      Second, as noted above, we suspect that this is exactly what

defendant hoped would happen. Indeed, it was defendant who repeatedly challenged Pobjecky’s

actions to draw attention away from his own causal link to the murder. See People v. Lowery,

178 Ill. 2d 462, 465 (1997) (liability for felony murder attaches for deaths proximately caused by

the defendant’s forcible felony). The State, in contrast, reminded the jury to stay focused and to

remember that it was charged with assessing only whether Sago’s death was foreseeable in light



                                                 -7-
2016 IL App (2d) 131345


of the chain of events defendant and his accomplices set in motion. In sum, there was no abuse

of discretion, and we reject defendant’s arguments.

¶ 16                                    III. CONCLUSION

¶ 17      For the reasons stated, we affirm the judgment of the circuit court of Winnebago County.

As part of our judgment, we grant the State’s request that defendant be assessed $50 as costs for

this appeal. 55 ILCS 5/4-2002(a) (West 2014); see also People v. Nicholls, 71 Ill. 2d 166, 179

(1978).

¶ 18      Affirmed.




                                                -8-